DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 have been examined in this application.  This communication is the first action on the merits.  
	This Application is a continuation of Application 16/515,729, filed July 18, 2019, now U.S. Patent #11144974. Application 16515729 is a continuation of Application 14/862,687, filed September 23, 2015, now U.S. Patent #10402875, and claims foreign priority to 14187092.3, filed September 30, 2014, which has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 has been reviewed and considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1, and similarly claim 10, recite “present, by the second software application, the second shopping cart of the second supplier for comparison” (emphasis added).  As recited, this limitation is unclear as a “comparison” is typically done between two or more things. Accordingly, it appears as though this limitation is not complete as it is unclear what the second shopping cart is being compared with.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  
Claims 2-9 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 11-29 depend from claim 10 and thus inherit the deficiencies of claim 10. 

Claim 10 recites “said inserting being triggered in response to an online search executed by the one or more computers” (emphasis added).  However, the claims do not actively recite a step of an online search being executed by the one or more computers – therefore, this “in response to” limitation of claim 10 is merely conditional and not necessarily performed.  Conditional language renders the claims indefinite because the metes and bounds of the limitations are unclear.  
Claims 11-29 depend from claim 10 and thus inherit the deficiencies of claim 10. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-9 are directed to a machine; claims 10-29 are directed to a process.
	A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 10, and similarly claim 1, recites the steps of: 
providing a first supplier and a second supplier, the second supplier being an alternative supplier to the first supplier, authorized by a user; inserting one or more items into a first shopping cart associated with the first supplier to form a compiled order, said inserting being triggered in response to a search executed, said one or more items comprising at least one of a product and a service offered by the first supplier; receiving an indication of an order submission for the compiled order; sending an order submission message to the first supplier, in response to receiving said indication, the order submission message including information comprising the compiled order in the first shopping cart; detecting the order submission message; based on the detecting of the order submission message, intercepting the order submission message; creating a second shopping cart associated with the second supplier; automatically transferring, responsive to the creating of the second shopping cart, all of the one or more items from the first shopping cart of the first supplier into the second shopping cart of the second supplier, to identify and reformulate the compiled order in the second shopping cart; searching for additional items, the additional items being identical to the one or more items transferred from the first shopping cart of the first supplier or alternative items available from the second supplier, said searching being initiated; inserting the additional items found at the second supplier into the second shopping cart of the second supplier, such that the one or more items transferred from the first shopping cart and the inserted additional items all reside in the second shopping cart of the second supplier simultaneously; and  21EAST\ 168074925.1presenting the second shopping cart of the second supplier for comparison.  These claims relate to certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of one or more computing devices executing a first software application and a second software application, the second software application authorized by a user of the one or more computing devices, the second software application configured to run in a background on the one or more computing devices and performing the steps automatically or online and by the first software application from among the one or more computing devices, by the second software application that is running in the background, and by the one or more computing devices -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims 2-9 and 11-29 merely narrow the abstract idea.  Thus, claims 1-29 are directed to an abstract idea. 
Further, as established supra, the Examiner notes that the technical elements of claims 1-8 and 10-28 including, inter alia,  one or more computing devices executing a first software application and a second software application, the second software application authorized by a user of the one or more computing devices, the second software application configured to run in a background on the one or more computing devices and performing the steps automatically or online and by the first software application from among the one or more computing devices, by the second software application that is running in the background, and by the one or more computing devices merely applies the abstract idea on a computer environment.
When considering these elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
Claims 9 and 29 recite the technical elements of parsing, by the second software application responsive to the intercepting of the message, HTML code included in said message and performing the additional steps based on the parsed HTML code. Such technical elements amount to significantly more than the exception itself and thus, there are inventive concepts in claims 9 and 29.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-8 and 10-28 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  




Allowable Subject Matter
Claims 1-8 and 10-28 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101, but would be allowable if these rejections were overcome. 
Additionally, claims 9 and 29 are rejected under 35 U.S.C. 112(b) and objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) rejection were overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kohavi, Ron, et al. "Controlled Experiments on the Web: Survey and Practical Guide. "Data Mining and Knowledge Discovery 18.1 (2009): 140-81. ProQuest. Web. 11 Apr. 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625